Action to disinter from certain burial lots and to sell the lots for benefit of plaintiffs. Judgment for plaintiffs reversed on the law and the facts, with costs, and judgment directed for defendant dismissing the complaint, without costs. The reasons given by plaintiffs are insufficient in law and fact to justify the disinterment. Findings of fact, numbered 1 to 39, and conclusions of law, numbered 1 to 7, are reversed. Defendant’s proposed findings, numbered I to XXVI, are found and defendant’s proposed conclusions of law, numbered I to VIII, are approved. Lazanslcy, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.